Citation Nr: 1604888	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an earlier effective date for entitlement to special monthly compensation based on housebound status. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The minimum requirements for special monthly compensation at the housebound rate (with one disability rated as 100 percent and another rated as 60 percent disabling) were not met for the time period of May 1, 1998 to July 19, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 20, 2005, for entitlement to special monthly compensation based on housebound status are not met.  38 U.S.C.A. § 1114, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the effective date following the grant of special monthly compensation based on housebound status.  Once a claim is granted, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to VA's duty to assist, all evidence relevant to the Veteran's claim has been secured.  VA has obtained service treatment records, and post-service treatment records.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

II. Analysis

The Veteran alleges that he is entitled to an effective date for the award of special monthly compensation based on housebound status.

An award of special monthly compensation based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i).

Here, the Veteran has been granted a 100 percent disability rating for post-traumatic stress disorder (PTSD) with alcohol dependence from July 20, 1995.  

In an August 2011 rating decision, service connection was granted for coronary artery disease.  The Veteran was assigned a 100 percent rating, effective January 12, 1998, due to a myocardial infarction.  The Veteran was assigned a 10 percent rating from May 1, 1998 and a 60 percent rating from July 20, 2005.  The August 2011 rating decision also granted special monthly compensations based on housebound status from January 12, 1998 to May 1, 1998.  

In a February 2013 statement, the Veteran claimed that clear and unmistakable error occurred in the August 2011 rating decision.  Specifically, the Veteran argued that he should have been granted an effective date of July 20, 2005 for his special monthly compensation based on housebound status.    

Subsequently, in a May 2013 rating decision, the RO determined that clear and unmistakable error occurred and granted special monthly compensation based on housebound status from July 20, 2005.  

In his July 2013 notice of disagreement (NOD), the Veteran contends that he is entitled to an effective date of January 12, 1998, unless there is documentation to support the 10 percent disability reduction for his heart condition from May 1, 1998.  

Based on a review of the evidence, the Board finds that the Veteran is not entitled to an earlier effective date.  The Veteran was granted a 100 percent disability rating for PTSD from July 20, 1995.  However, he did not meet the housebound criteria until January 12, 1998, when he was assigned a 100 percent rating for a myocardial infraction.  Under Diagnostic Code 7006, a myocardial infarction warrants a 100 percent rating during and for three months following the myocardial infarction, documented by laboratory tests.  Thus, the Veteran's 100 percent rating ended on May 1, 1998, the first month following the three month time period.  The Veteran did not meet the housebound criteria again until July 20, 2005, when he was granted a 60 percent rating for his heart condition.  Therefore, in sum, the Veteran is only entitled to special monthly compensation based on housebound status from January 12, 1998 to May 1, 1998 and then again from July 20, 2005.  

The Board acknowledges and is sympathetic to the Veteran's contentions that his heart condition should have not been reduced to 10 percent from May 1, 1998 and that he is entitled to an effective date from January 12, 1998.  However, the Veteran did not file a timely NOD to the August 2011 rating decision, which granted service connection and assigned disability ratings for his heart condition.  The Veteran filed a NOD in July 2013, more than a year after the rating decision.  Furthermore, the Veteran has not raised a CUE claim with regard to the disability ratings.  The Veteran's CUE claim only pertains to the effective date of his special monthly compensation for housebound status.  As such, the August 2011 rating decision is final, particularly as it pertains to the disability ratings for the Veteran's heart condition.  Therefore, the Board finds that there is no evidence that the Veteran met the housebound criteria from May 1, 1998 to July 20, 2005. 

Accordingly, an earlier effective date for special monthly compensation based on housebound status is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an earlier effective date for entitlement to special monthly compensation based on housebound is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


